Title: To Thomas Jefferson from John Rutledge, Jr., 31 December 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr Sir
Rome Decr. 31st: 1788

I arrived at this place ten days ago, and should have written to you sooner; but when one arrives at Rome their desire is to visit the forum, to climb the seven hills, to see the tarpean rock and other things of which they formerly have read with pleasure, and in the same town with which they now find themselves, makes it impossible, until that desire is satisfied, to do or think of any thing else. I have not words which can express my admiration of Rome and every thing in it, indeed every thing seems like enchantment. I expected much, but it much surpasses what I had expected; and wherever I go I seem to be on fairy ground. As yet I have seen little of Rome but have seen enough to persuade me that of all the places in this world it is the most agreeable and charming; it mortifies me exceedingly that I have but three months to divide between this place and Naplés where almost as many years might be passed agreeably and advantageously.
On my journey from Venice to this place I thought of you frequently, and entered into all your enthusiasm with respect to the cultivation of that precious tree the Olive. From Bologna to this place I pass’d through the finest and richest Orchards of them that you can possible conceive. For forty or fifty miles, immediately after crossing the Appenines, I did not see a corn or a wheat field nor any symptom of any other production save the olive tree. Yet I always had in view beautiful and flourishing Villages. Every thing was flourishing and abundant and the olive seem’d to spread fatness and plenty throughout the whole circumjacent Country. Writing to my friends in Carolina I shall press very much the introduction of this tree. I am sure it will succeed there and think it questionable whether it would not much more northwardly. I intended giving you some account of my journey from Milan here but my friend Mr. Short tells me he has anticipated me in a letter. he wrote to you the last week. In a letter I had the pleasure of writing to you the day before I left Milan I requested of you to forward me any letters which might come address’d to your care to this place Poste restante. I beg that you will continue doing so for these three months to come as I shall remain here that time and before leaving Rome I shall again have the pleasure of writing to you. I pray God in the mean time, as I do at all times,  to bless you with all sorts of honors and happiness & am my dr Sir Your Sincere friend & very hble. Servt.,

J. Rutledge Junior

